Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0163340, filed on 11/27/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 was filed after the mailing date of the application on 04/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The Drawings were submitted on 04/23/2021. The Drawings are accepted.

Specification
	The Specification was submitted on 04/23/2021. The Specification is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
The claims use the language “…[The two rings in the structural formula] are combined with each other together with a sulfur atom, to form a ring substituted with at least two iodine atoms…”. It is not immediately structurally clear within the claim what this means – it may be interpreted that the resultant ring structure is a single ring (monocyclic) with a sulfur substituent attached or incorporated into the ring itself (a heterocycle), or it may interpreted that the resultant ring structure is polycyclic in nature with the sulfur ring being incorporated into the ring structure or attached to a carbon therein as a substituent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0267402, published 09/20/2018), Ohashi et al (US 2015/0086926, published 03/26/2015), and Nishio et al (US 10802399, published 10/13/2020) .

Regarding Claims 1-10, Hatakeyama discloses a composition having a base polymer, a solvent, and a sulfonium salt or iodonium salt wherein the salt may function as an acid quencher in one embodiment or an acid generator in another (See [0016]-[0024).
	In [0054] and [0055] Hatakeyama details the general structure of the sulfonium salt A-1, wherein the sulfonium salt has a sulfonate anion. Particular embodiments of the sulfonium cation species present are detailed in [0056] – See Pages 5 – 19. In [0055], Hatakeyama teaches the embodiments of A-1 where R3, R4, and R5 on the sulfonium are each independently fluorine, chlorine, bromine, iodine, C1 -C12 straight, branched or cyclic alkyl group, C2-C12 straight, branched or cyclic alkenyl group,C6-C20 aryl group, or C7-C12 aralkyl or aryloxoalkyl group. At least one hydrogen (one or more or even all hydrogen atoms) in these groups may be substituted by a hydroxyl, carboxyl, halogen, oxo, cyano, amide, nitro, sultone, sulfone or sulfonium salt-containing moiety, or at least one carbon in these groups may be substituted by an ether, ester, carbonyl, carbonate or sulfonate moiety. R3 and R4 may bond together to form a ring with the sulfur atom to which they are attached.
	Ohashi teaches a carboxylic acid sulfonium salt  to be used in a chemically amplified resist composition and pattern formation process (Abstract). In [0015] Ohashi teaches the sulfonium cation has the substituents R2,R3, and R4, wherein each may be a C1-C20 monovalent hydrocarbon group which may be substituted with or separated by a heteroatom , and additionally at least two of R2-R4 may bond together to form a ring system with the sulfur atom in the sulfonium. Particular embodiments of the sulfonium cation are taught in [0017]. 
In a further description of the sulfonium cation in [0052], Ohashi teaches R2 , R3 andR4 are each independently a straight C1-C20 or branched or cyclic C3 -C20 monovalent hydrocarbon group which may be substituted with or separated by a heteroatom. Also, any two or more of R2, R3 and R4 may bond together to form a ring with the sulfur atom in the formula. Suitable monovalent hydrocarbon groups include alkyl groups soon as methyl, ethyl, n-propyl, isopropyl, n-butyl, tert-butyl, cyclopropyl, cyclopentyl, cyclohexyl, cyclopropylmethyl,4-methylcyclohexyl, cyclohexylmethyl, norbornyl, and adamantyl; alkenyl groups such as vinyl, allyl , propenyl, butenyl, hexenyl, and cyclohexenyl; aryl groups such as phenyl, naphthyl, and thienyl; and aralkyl groups such as benzyl, 1-phenylethyl and 2-phenylethyl; with the aryl groups being preferred. In these groups, one or more hydrogen atom may be replaced by a heteroatom such as oxygen ,sulfur, nitrogen, or halogen, or a heteroatom such as oxygen, sulfur or nitrogen may intervene, and as a result, a hydroxyl group, cyano group, carbonyl group, ether bond, ester bond, sulfonate (sulfonic acid ester) bond, carbonate bond, lactone ring, sultone ring, carboxylic anhydride or haloalkyl group may form or intervene. Particular embodiments are given for structures that may result from the joining of two of the R2-4 substituents in [0053].
Nishio teaches a radiation sensitive composition capable of being patterned, a resist film, a pattern formation method, and a method for manufacturing an electronic device. The composition contains a photoacid of an arylsulfonium type represented by formula (I) (Abstract). In Column 5  Line 1 to Column 8 Line 32 specific descriptors of the moieties present on the arylsulfonium represented by (I) are given, namely that the groups X1 and X2  may include alicyclic or aromatic groups, and may be bonded to form a ring that may be alicyclic or aromatic. The groups X1 or X2 in their ring forms, bonded or unbonded, may be substituted by halogens, hydroxyls, and other moieties as disclosed in the aforementioned section. 
In column 8 Line 33 to Column 13 Line 10 details embodiments of the anion corresponding to the sulfonium cation discussed. The anion  may be a sulfonate, borate, or carboxylate, and is nonnucleophilic.
In light of the aforementioned teachings, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention. A person having ordinary skill would have been able to take the teachings of both references and been able to arrive at a structure containing a ring group with at least two iodine atoms as both reference teach ring groups and that they or their substituents may be further substituted with halogens at some or all of the positions on the moeity in place of hydrogen. There are only four realistic choices for halogenation at any of these positions – Iodine, Fluorine, Bromine, and Chlorine – all of which would be recognizable to a person having ordinary skill in the art. The generation of a species having these features would constitute picking a small number of known options (the four halogen species) and applying them to a known species in the art (the tri-substituted sulfonium cation species) to arrive at a predictable result  -  a species having halogen substitution of which the halogen may be iodine. As such, Claims 1-10 are held obvious.

Regarding Claim 11, Ohashi teaches a carboxylic acid anion, not a sulfonate-containing species. Hatakeyama teaches sulfonate species, but not fluoro-substituted sulfonate species. 
Nishio teaches the anion may be of a general formula (2) (see Column 8 Line 33 to Column 13 Line 10). In particular, Colum 9 Line 1 to Column 10 Line state:

    PNG
    media_image1.png
    76
    282
    media_image1.png
    Greyscale

Wherein Xf may be a fluorine or a perfluoroalkyl group of 1-4 carbons, preferably where both Xf are fluorine atoms. R7 and R8 may each independently be a hydrogen, a fluorine, an alkyl group, or an alkyl group substituted with at least one fluorine atom. L may be a linking group including carboxylate, sulfide, sulfone, and carbonyl, among others. A represents a cyclic organic group that may be alicyclic, aryl, or heterocyclic. Specific examples include adamantyl groups, naphthalene groups, or lactone rings. The cyclic group may have substitutions such as alkyl groups of 1-2 carbons, aryl groups of 6-14 carbons, amides, and others. The subscripts x,y, and z may be 1-20, 0-10, and 0-10 respectively. 
In light of the aforementioned references, it would have been obvious for a person having ordinary skill in the art to arrive at the claimed invention before the effective filing date of the claimed invention. All three references disclose nonnucleophilic anion species present in their sulfonium salts. Nishio and Hatakeyama disclose nonnucleophilic sulfonates – and Nishio discloses a set of anions for use that encompasses the claimed anion. A person having ordinary skill would have been able to take a cationic species from one of the references and combined it with an anionic species envisioned from the teachings of Hatakeyama, combining two products known to the art (the cationic species and the anionic species) to arrive at a predictable result (the salt). As such, claim 11 is held obvious.

Regarding Claim 12-16, Hatakeyama teaches a composition comprising a base polymer, a sulfonium salt as discussed above, an organic solvent (See [0023]), and a quencher (see [0022]). The base polymer described by Hatakeyama is described in [0062], and may have two structural units a1 and a2. Monomers a1 and a2 are described in [0063] and [0065]-[0068], and example species are listed in [0064]. Further monomers (b) and (c) are described and exemplary species are shown in [0069]-[0071]. Particular examples of interest include the species on Page 30 directly beneath the descriptive paragraph of [0069], shown below, where RA may be a hydrogen or methyl group:

    PNG
    media_image2.png
    124
    210
    media_image2.png
    Greyscale

The quencher of Hatakeyama (see [0115-]-[0119] may be a nonfluorinated sulfonium salt with a carboxylic acid counterion, among other embodiments, and is incorporated at 0-5 parts by weight per 100 parts of base polymer resin. Solvents used by Hatakeyama are listed in [0124], and include species such as cyclohexanone, propylene glycol monomethyl ether acetate, propylene glycol monomethyl ether, ethyl pyruvate, among others. A combination of solvents may be used. The photoacid generator (PAG) may be added in an amount of 0.1 to 50 parts by weight relative to 100 parts by weight of the base resin.
Ohashi teaches a base resin, a solvent, and a photoacid generator comprising the sulfonium salt as discussed above (See [0018]). The sulfonium is incorporated at 0 to 40 parts by weight per 100 parts of the base resin (See [0060]). The polymer comprising the base resin has two subunits (2) and (3) (see [0018])

    PNG
    media_image3.png
    226
    298
    media_image3.png
    Greyscale

 wherein R1 is H, F, or CF3, Z is a single bond, phenyl, naphthyl, or an ester of -C(=O)-O-X’- substructure, where Z’ is  a C1-C10 straight or branched or C3-C1- cyclic alkylene group that may have a hydroxy substitution, ester bond, ether bond, or lactone ring, or a phenyl or naphthyl substitution. Further preferred embodiments of the polymer (note that preferred embodiments are not the sole teaching of a reference) may include monomers wherein the sulfonium salt cation or the salt anion have been incorporated into the polymer chain as described in [0019]. Exemplary monomers are given in [0070], and in [0071]-[072] it is disclosed that the group XA may be an acid labile group may be represented by formulas L1-L4, wherein the moieties represented therein may include adamantyl groups. Specific embodiments of the polymer units may include those listed [0090] – of particular interest are the embodiments on page 20 shown below:

    PNG
    media_image4.png
    291
    275
    media_image4.png
    Greyscale


	The solvent taught by Ohashi is not particularly limited as described in [0130], but may be a mix of solvents or a single solvent. Suitable solvents include cyclohexanone, propylene glycol monomethyl ether acetate, polypropylene glycol monomethyl ether, and 3-methoxybutanol. The quencher of Ohashi is the carboxylate anion of the sulfonium salt principally taught, as taught as part of the disclosure in [0058] and those in comparative examples taught in [0214].
	Nishio teaches a solvent in column 80 line 35 to column 81 line 67. Such solvents may be used in a mix, and such solvent species include propylene glycol monomethyl ether, ethyl pyruvate, and propylene glycol monomethyl ether. The photoacid generator of Nishio is disclosed in Column 17 Lines 43-50 has being between 0.1 to 30 percent by mass based on the total solid content of the composition. Concerning photoacid quenching species, Nishio teaches broadly from Column 50 Line 56 to 58 Line 43 various criteria for selecting and preferred embodiments “acid  diffusion control agents” – which is then explained to be a quencher. Of particular interest is the section (5) “Compound (PA) that has Proton-Accepting Functional Group and Decomposes Upon Irradiation with Actinic Rays 25 or Radiation to Generate Compound Exhibiting Deterioration in Proton-Accepting Properties, No Proton-Accepting Properties, or Change from Proton-Accepting Properties to Acidic Properties”. Compounds PA that can be represented in this category are represented by the general formula 7 

    PNG
    media_image5.png
    65
    273
    media_image5.png
    Greyscale

Where A is a sulfur atom or Iodine atom in the case that m+n = 3 or m+n = 2, respectively, and R represents an aryl group and Rn represents an aryl group having a proton accepting functional group. X- represents an anion such as those described in general formula (1) as described earlier in the specification such as a carboxylate anion like an aryl carboxylate or aralkyl carboxylate. In Section 6 “Ionic Compounds” (Col 55 Line 5 to Col 58 Line 21), wherein the compound may be a carboxylate, sulfate, or amide group ionically paired with a sulfonium or iodonium cation. The Carboxylate salt may have an aryl functionality Rz4, that may be further substituted. Particular embodiments of the anion moiety are given in paragraph [0198] of JP2012-242799A, incorporated by reference, and reproduced below:

    PNG
    media_image6.png
    678
    911
    media_image6.png
    Greyscale


	In light of the aforementioned references, it would have been obvious for a person of ordinary skill in the art to arrive at the claimed invention before the effective filing date. Ohashi and Hatakeyama disclose that their base resin is comprised of multiple monomer types (copolymer resins) and disclose specific monomer species that read on the claimed copolymer. A person of ordinary skill in the art would find it reasonable to think to combine two monomers together as disclosed by Ohashi and Hatakeyama. All three references disclose solvents to be used in their compositions that read on the claimed solvent list and comprise further solvents. All three references teach a photoacid quencher species of a carboxylate anion, and Nishio gives two separate criteria that read on a substituted arylcarboxylate anion paired with a sulfonium cation, as well as distinguishing that the quencher is photodegradable. The materials are known in the art as demonstrated by the three references – and their addition to a composition would constitute taking known products and combining them in a predictable way (to form a photoacid-containing composition that behaves in a way consistent with known photoacid generator species’ interactions with resins and quenchers). As such, claims 12-16 are held obvious.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0267402, published 09/20/2018), Ohashi et al (US 2015/0086926, published 03/26/2015), and Nishio et al (US 10802399, published 10/13/2020)  as applied to claims 1-16 above, and further in view of Park et al (EP 0972761A1, published 01/19/2000) and Siu et al (RSC Advances, 2017, 7, 7623, published 01/23/2017).
Regarding Claims 17-20, Park teaches a sulfonium salt and its manufacturing method, wherein the sulfonium salt is produced according to the reaction scheme shown below:

    PNG
    media_image7.png
    160
    602
    media_image7.png
    Greyscale

Where Ra, Rb, and Rc are independently an alkyl, aryl, allyl, or benzyl group, and additional exemplary moieties are displayed in the figures in [0007]. The reactant used in combination with the sulfoxide and the Rc-H species is triflic anhydride, more broadly the specification does teach that any perfluoroalkane sulfonic anhydride may be used (See [0012]).
Siu teaches a similar synthetic method in Schemes 1 and 2: 
    PNG
    media_image8.png
    281
    330
    media_image8.png
    Greyscale

Though Siu states the aryl sulfoniums generated are more in interest of their properties as ionic liquids, the use of arylsulfoniums as photoacid generators is well established through other art cited here and thus the reference is still relevant because of the related chemical subject matter. Siu also makes note of the purity of the species generated in their synthetic method, indicating in their supplementary information file (attached in this office action) that the expected C,H, and N abundance values are within 0.4% of the theoretical values as determined by elemental analysis. As such, the product they have produced is ~99.6% pure. 
Hatakeyama, Nishio, and Ohashi are silent on the reaction type used to produce the sulfonium cation species, but as described above with regards to claims 1-16 do render obvious the structural limitations of claims 17-19. A person of ordinary skill would have been able to, using the synthetic method provided by Park and Siu and the products of Hatakeyama, Nishio, Ohashi, been able to select precursor materials that would arrive at the claimed invention and substantially similar products when combined with the method of Park. The method of Park is known in the art, and even lists precursor materials that would be used to arrive at substituted arylsulfonium cation species. The method of Siu demonstrates that high purity sulfonium slat species can be generated through their reaction method, which is not dissimilar from Park’s method – both use triflic anhydride. As such, a person of ordinary skill in the art would be able to follow the method provided by Park and Siu and arrive at high-purity sulfonium salts. Claims 17-20 are thus held obvious.

Conclusion
No Claim is Allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW PRESTON TRAYWICK whose telephone number is (571)272-2982. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.T./Examiner, Art Unit 1737      	/DUANE SMITH/                                               Supervisory Patent Examiner, Art Unit 1737